E          ORNEY                GENERAL
                                OF       TEXAS

                               Ausnnr       H.TEXAS


                                     March      9,     1962

Mr. Lon E. Alsup                                 Opinion      No.   WW-1274
Executive    Secretary-Director
State    Commission     for the         Blind    Re:     Whether    the State
201 East    14th Street                                  Commissin      for the
Austin,    Texas                                         Blind   is permitted
                                                         to provide    eye surgery
                                                         to a child     living  in
Dear   Mr.   Alsup:                                      El Paso who is an alien.

              You have asked        this     office      for an opinion      as to
whether    the State    Commission         for the Blind        is permitted
to provide      eye surgery     to a child          living   in El Paso who
is an alien.       From your letter            it is apparent      that    the
child   is residing     with    its     parents,        who have never     taken
out naturalization        papers.

                The authority      for the Commission      to provide       eye
surgery    is    found   in Article    3207c, Vernon's       Civil    Statutes.
In Section       1 thereof,    the following   definitions         are found:
                II .   .   .

                "(d)    'Employment     handicap'     means a physical       or
       mental      condition    which constitutes,          contributes    to
       or if not corrected          will    probably     result     in an ob-
       struction       to occupational        performance;

            "(e) 'Disabled              Individual'        means any    person
       who has a substantial               employment       handicap;

                "(f)    'Blind'    means a person       having    not more
       than 20/200         of visual      acuity in the better        eye with
       correcting        lenses;     or visual   acuity     greater     than
       20/200      but with      a limitation    in the field        of vision
       such that       the widest       diameter   of the visual        field
       subtends       an angle     no greater    than 20 degrees;

              "(g)      'Vocational       rehabilitation'           and 'voca-
tional   rehabilitation           services'        mean any services,
provided    directly        or through       public       or private
                                                                                                        ?




Mr.   Lon E.      Alsup,          page   2 (WW-1274)


       instrumentalities,              found by the              Director     to be
       necessary       to compensate          a blind            disabled     lndivi-
       dual for his employment                handicap,             and to enable
       him to engage           in a remunerative                 occupation      Including,
       but not limited            to, medical        and         vocational      dlagnosis,
       vocational         guidance,       counselllng              and placement,        re-
       habilitation          training,       physical            restoration,         . . .;
                4, .     .   .

                “(i)     ‘Physical       restoration’          means any medical,
       surgical        or therapeutic           treatment       necessary        to cor-
       rect     or substantially             reduce     a disabled        blind     indi-
       vidual’s       employment         handicap       within      a reasonable
       length      of time Including,              but not limited            to, medl-
       cal,    psychiatric,           dental      and surgical        treatment,
       nursing       services,        hospital       care,     convalescent         home
       care,     drugs,      medical       and surgical         supplies,        and
       prosthetic         appliances,         but excluding          curative       treat-
       ment for acute           or transitory           conditions;
                f, .     . . ,I

                Section           8 of Article          3207c,    V.C.S.,        provides:

                 “Vocational           rehabilitation            services         shall       be
       provided         to any blind            disabled       individual           (1) who
       is a resident            of the State            at the time of filing
       his application               therefor        and whose vocational                   re-
       habilitation,            the Director            determines          after       full
       t;fe;;;g;tion,              can be satisfactorily                  achieved,           or
                        s eligible          therefor        under     the terms           of an
       agreement         with      another       State      or with       the Federal
       Government:             Provided,          t~hat, except         as otherwise             pro-
       vided       by law or as specified                   In any agreement               with
       the Federal          Government           with     respect       to classes            of
       individuals           certified          to the Commission               thereunder,
       the following            rehabilitation              services        shall      be pro-
       vided       at public         cost     only to disabled              blind       indivl-
       duals       found     to require           financial        assistance          with
       respect        thereto:

                “(a)         Physical     restoration
                II ,(.       .“    (Emphasis      supplied)
Mr.    Lon E. Alsup,            page     3 (WW-1274)

Clearly,       the above-quoted             statute    provides       the Commission
with     authority        to afford       eye surgery       as a vocational           ,rehabil-
itation      service,        provided       that    the blind     person      Is found
to require         financial       assistance.         Nothing      In the statute
would prohibit            the rendering          of this    physical      restoration
to a child,          if it were found by the Commission                     that    neither
the child        nor his parents           were able      to undertake          the
financial        burden      Involved.

                  As regards           the alien          status       of the child,
Section        8 of Article           3207, V.C.S.,               Imposes      only the require-
ment that          the blind         disabled         individual          be "a resident            of
the State         at the time of filing                     his application             therafor
and whose vocational                   rehabilitation,               the Director          determines
after      full      investigation              can be satisfactorily                   achieved."
Black's        Law Dictionary,              4 th Edition,            defines       the word
"residence"            as:      "A factual          place       of abode;        living      in a
particular           locality.           It requires            only.bodlly          presence       as
an Inhabitant              of a place."             In determining             the meaning          of
"residence",             the Texas courts               have followed            the above
definition.             Brinkley         v. State,          53 S.W.2d 830 (Civ.App.
1932);        ,Cramerv.          Graham,        264 S.W.2d 135 (Clv.App.           1954,
error      ref.).          Therefore,         It would seem that                 the child         would
not be barred              from receiving             the assistance             of the Com-
mission        for the Blind             by virtue          of the fact          that     he is an
alien.        As long as said               child       is living         In the locality,
Andy was so living               at the time of making                    application          for
vocational           rehabilitation,              this      office      must hold that             he
has fulfilled              the statutory            requirement           that     he be a
"resident          of the State";             and If the child               fulfills        the
other      requirements            set forth          in Article          3207c,      V.C.S.,       he
is fully         entitled        to the services                of the Commission              for
the Blind.


                           SUMMARY

                 The mere fact        that    a child     is an alien
         does not prey,ent         him from being         a "resident
         of the State        within      the meaning        of Article
         3207c,     Section    8, Vernon's        Civil     Statutes,
         and the State       Commission        for the Blind          is
         authorized       to provide       eye surgery        if the child
         meets    the other      requirements         set forth       in the
         said Article       3207~.
Mr.   Lon E. Alsup,   page   4 (WW-.1274)


                                      Yours      ve'ry   truly,

                                      WILL WILSON
                                      Attorney General            of   Texas

                                     VW
                                  by Malcolm        L. Quick
MLQ:kkc                              Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chaiman

Thomas Burros
Jack Goodman
Leon Pesek
W. 0. Shultz
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Houghton Brownlee, Jr.